      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

NXP USA, INC. and NXP B.V.,                     )
                                                )
                Plaintiffs,                     )
                                                )
       v.                                       )      C.A. NO.
                                                )
IMPINJ, INC.,                                   )      JURY TRIAL DEMANDED
                                                )
                Defendant.
                                                )
                                                )

                                          COMPLAINT

       Plaintiffs NXP USA, Inc. and NXP B.V. (collectively “NXP” or “Plaintiffs”), by and

through their undersigned counsel, file this Complaint against Defendant Impinj, Inc. (“Impinj”

or “Defendant”) and allege as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                             PARTIES

       2.       Plaintiff NXP USA, Inc. is a Delaware corporation, with a principal place of

business at 6501 William Cannon Drive West, Austin, Texas 78735.

       3.       Plaintiff NXP B.V. is a Netherlands corporation, with a principal place of

business at High Tech Campus 60, 5656 AG, Eindhoven, the Netherlands.

       4.       Impinj is a Delaware corporation with its principal place of business in Seattle,

Washington.

                                 JURISDICTION AND VENUE

       5.       This action arises under the Patent Laws of the United States, 35 U.S.C. §1 et seq.



                                                -1-
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 2 of 19




        6.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        7.      This Court has personal jurisdiction over Impinj at least because Impinj is

incorporated in the State of Delaware. In addition, upon information and belief, Impinj also is

subject to this Court’s personal jurisdiction because Impinj does business in this forum, including

at least a portion of the infringing conduct alleged herein, and regularly does and solicits

business and has otherwise committed such purposeful acts and transactions in Delaware such

that it reasonably should know and expect that it could be haled into this Court as a consequence

of such activities.

        8.      Venue is proper in this judicial district at least pursuant to 28 U.S.C. § 1400(b).

Impinj is a Delaware corporation.

                                  COUNT I
              INFRINGEMENT OF UNITED STATES PATENT NO. 6,680,523

        9.      Plaintiffs incorporate Paragraphs 1-8 by reference.

        10.     On January 20, 2004, United States Patent No. 6,680,523 (“the ʼ523 Patent”),

entitled “Semiconductor Wafer With Process Control Modules,” was duly and legally issued by

the United States Patent and Trademark Office. A true and correct copy of the ʼ523 Patent is

attached hereto as Exhibit A and incorporated herein by reference.

        11.     NXP B.V. is the owner of all rights, title, and interest in the ʼ523 Patent.

        12.     Defendant has directly infringed and continues to directly infringe the ʼ523 Patent

by making, using, selling, offering for sale, or importing into the United States products,

including the Monza® 6 family of UHF RFID tag chips. Semiconductor wafers for the Monza®

6 family of UHF RFID tag chips include multiple adjacent exposure fields and process control

modules that are arranged in a manner that infringes at least claim 1 of the ʼ523 Patent. As

recited by claim 1, the semiconductor wafer has:



                                                 -2-
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 3 of 19




       a multitude of chips (5), of which chips (5) each one of a given number of chips (5) is

       situated in one of a multitude of adjacent exposure fields (2),

       and

       process control modules (4) which are each arranged in a given area on the

       semiconductor wafer (1), in which the given areas are formed by the exposure fields (2),

       and in which each process control module (4) takes the place of at least one chip (5).

       13.     The Monza® R6 wafer, which is representative of a semiconductor wafer for the

Monza® 6 family of UHF RFID tag chips, has several dozen reticles (exposure fields), each of

which contains over a thousand chips. The Monza® R6 wafer also has process control modules

arranged in the corners of exposure fields (areas formed by exposure fields), such that each

process control module takes the place of one chip.

       14.     Defendant’s continued infringement of the ʼ523 Patent has damaged and will

continue to damage NXP B.V.

                                COUNT II
             INFRINGEMENT OF UNITED STATES PATENT NO. 7,456,489

       15.     Plaintiffs incorporate Paragraphs 1-14 by reference.

       16.     On November 25, 2008, United States Patent No. 7,456,489 (“the ʼ489 Patent”),

entitled “Wafer With Optical Control Modules In IC Fields,” was duly and legally issued by the

United States Patent and Trademark Office. A true and correct copy of the ʼ489 Patent is

attached hereto as Exhibit B and incorporated herein by reference.

       17.     NXP B.V. is the owner of all rights, title, and interest in the ʼ489 Patent.

       18.     Defendant has directly infringed and continues to directly infringe the ʼ489 Patent

by making, using, selling, offering for sale, or importing into the United States products,

including the Monza® 6 family of UHF RFID tag chips. Semiconductor wafers for the Monza®



                                                -3-
          Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 4 of 19




6 family of UHF RFID tag chips include multiple exposure fields containing control module

fields and lattice fields, which are occupied by integrated circuits (“ICs”), with multiple saw

paths designed for segregation of the lattice fields and that are configured in a manner that

infringes at least claim 1 of the ʼ489 Patent. As recited by claim 1, the wafer comprises exposure

fields:

          wherein in each exposure field at least two control module fields are provided, each of

          which control module fields runs parallel to the first direction and thus to the first saw

          paths and contains at least one optical control module, wherein each control module

          contains a plurality of control module components, and wherein each control module

          field within an exposure field comprises a plurality of control module field sections and is

          distributed among several lattice fields, and wherein each control module field section is

          located in a lattice field and contains at least one control module component.

          19.    The Monza® R6 wafer, which is representative of a semiconductor wafer for the

Monza® 6 family of UHF RFID tag chips, has several dozen reticles (exposure fields), each of

which contains over a thousand lattice fields. Each lattice field contains an integrated circuit

(IC), with each IC containing a plurality of transistors and other electronic components (IC

components). Lattice fields of each Monza® R6 wafer are separated by two sets of saw paths

designed for subsequent singulation (segregation) of lattice fields, saw paths of each set running

parallel to each other, and two sets running perpendicular to each other. Each exposure field has

two control module fields, parallel to each other and to one of the sets of saw paths. Each

control module field contains at least one optical control module with a plurality of control

module components, and a plurality of control module field sections, and is distributed among




                                                  -4-
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 5 of 19




several lattice fields. Each control module field section is located in a lattice field and contains

at least one control module component.

       20.     Defendant’s continued infringement of the ʼ489 Patent has damaged and will

continue to damage NXP B.V.

                                COUNT III
             INFRINGEMENT OF UNITED STATES PATENT NO. 7,538,444

       21.     Plaintiffs incorporate Paragraphs 1-20 by reference.

       22.     On May 26, 2009, United States Patent No. 7,538,444 (“the ʼ444 Patent”), entitled

“Wafer With Optical Control Modules In Exposure Fields,” was duly and legally issued by the

United States Patent and Trademark Office. A true and correct copy of the ʼ444 Patent is

attached hereto as Exhibit C and incorporated herein by reference.

       23.     NXP B.V. is the owner of all rights, title, and interest in the ʼ444 Patent.

       24.     Defendant has directly infringed and continues to directly infringe the ʼ444 Patent

by making, using, selling, offering for sale, or importing into the United States products,

including the Monza® 6 family of UHF RFID tag chips. The semiconductor wafer for the

Monza® 6 family of UHF RFID tag chips includes multiple exposure fields containing control

module fields and lattice fields, which contain integrated circuits, with dicing paths designed for

segregation of the lattice fields and configured in a manner that infringes at least claim 1 of the

ʼ444 Patent. As recited by claim 1, the wafer comprises exposure fields:

       wherein in each exposure field at least two control module fields are provided such that

       the control module fields do not reside in any of the dicing paths, each of which control

       module fields contains at least one optical control module, and wherein each control

       module field provided in an exposure field is provided in place of a preset number of

       lattice fields and wherein the at least two control module fields of each exposure field are



                                                 -5-
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 6 of 19




       arranged at an average distance from one another extending in the second direction which

       average distance is equal to at least a quarter of the side length of a side of the exposure

       field which extends in the second direction

       25.     The Monza® R6 wafer, which is representative of a semiconductor wafer for the

Monza® 6 family of UHF RFID tag chips, has several dozen reticles (exposure fields), each of

which contains over a thousand lattice fields. Each lattice field contains an integrated circuit

(IC). Lattice fields of each Monza® R6 wafer are separated by two sets of dicing paths designed

for subsequent singulation (segregation) of lattice fields, with dicing paths of each set running

parallel to each other, and two sets running perpendicular to each other. Each exposure field has

two control module fields, which do not reside in any of the dicing paths. Each control module

field contains one optical control module, and is provided in place of one lattice field (a preset

number of lattice fields). Two control module fields are arranged at an average distance in the

direction of one set of dicing paths which exceeds a quarter of the length of the exposure field’s

side which extends in the same direction.

       26.     Defendant’s continued infringement of the ʼ444 Patent has damaged and will

continue to damage NXP B.V.

                                COUNT IV
             INFRINGEMENT OF UNITED STATES PATENT NO. 8,415,769

       27.     Plaintiffs incorporate Paragraphs 1-26 by reference.

       28.     On April 9, 2013, United States Patent No. 8,415,769 (“the ʼ769 Patent”), entitled

“Integrated Circuits On A Wafer And Method For Separating Integrated Circuits On A Wafer,”

was duly and legally issued by the United States Patent and Trademark Office. A true and

correct copy of the ʼ769 Patent is attached hereto as Exhibit D and incorporated herein by

reference.



                                                -6-
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 7 of 19




          29.    NXP B.V. is the owner of all rights, title, and interest in the ʼ769 Patent.

          30.    Defendant has directly infringed and continues to directly infringe the ʼ769 Patent

by making, using, selling, offering for sale, or importing into the United States products,

including the Monza® 6 family of UHF RFID tag chips. A semiconductor wafer for the

Monza® 6 family of UHF RFID tag chips includes multiple exposure fields containing multiple

integrated circuits, which, on information and belief, are formed in layers, including

metallization layers, on a silicon substrate, which are separated by saw lines, and with alignment

marks arranged in a manner that infringes at least claim 1 of the ʼ769 Patent. As recited by claim

1, the integrated circuits on the wafer on information and belief comprise:

          a plurality of superposed layers formed on the wafer substrate;

          a plurality of metallization layers formed on the superposed layers; and

          a plurality of alignment marks configured and arranged to align a separating device for

          separating the integrated circuits on the wafer into individual integrated circuits during a

          separation step, the alignment marks being formed from the plurality of metallization

          layers and the plurality of integrated circuits being partially formed from the plurality of

          metallization layers.

          31.    Integrated circuits on the Monza® R6 wafer, which is representative of a

semiconductor wafer for the Monza® 6 family of UHF RFID tag chips, on information and

belief have alignment marks configured and arranged to align a device for singulating

(separating) integrated circuits on a wafer into individual integrated circuits during a singulation

(separation) step. On information and belief, these alignment marks are formed from

metallization layers, while the integrated circuits are partially formed from the metallization

layers.




                                                  -7-
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 8 of 19




       32.     Defendant’s continued infringement of the ’769 Patent has damaged and will

continue to damage NXP B.V.

                                COUNT V
             INFRINGEMENT OF UNITED STATES PATENT NO. 7,795,951

       33.     Plaintiffs incorporate Paragraphs 1-32 by reference.

       34.     On September 14, 2010, United States Patent No. 7,795,951 (“the ’951 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ’951 Patent

is titled “High-Dynamic Range Low Ripple Voltage Multiplier.” A true and correct copy of the

’951 Patent is attached hereto as Exhibit E and incorporated herein by reference.

       35.     NXP USA, Inc. is the owner of all rights, title, and interest in the ’951 Patent.

       36.     Defendant has directly infringed and continues to directly infringe the ’951 Patent

by making, using, selling, offering for sale, or importing into the United States products,

including the Monza® R6 UHF RFID tag chips. The infringing products are powered by their

proximity to a tag reader’s RF field. As illustrated in the diagram below, the infringing products

include Power Management functionality to convert a tag reader’s RF field to a voltage that

powers the infringing product.




                                                -8-
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 9 of 19




       37.     The Power Management functionality in the infringing products includes a

voltage multiplier that infringes at least claim 1 of the ’951 Patent. As recited by claim 1, the

voltage multiplier comprises:

       a first clocked multiplier stage having an input and an output;

       a second clocked multiplier stage having an input and an output;

       an input level regulator having an input coupled to receive a supply voltage, a control

       input, and an output coupled to the input of the first multiplier stage; and

       a feedback bias control circuit coupled to the control input of the input level regulator,

       wherein the feedback bias control circuit is further coupled to receive the output of the

       second multiplier stage, and wherein the feedback bias control circuit generates a

       feedback signal for regulating an output voltage at the output of the input level regulator

       to a continuous range of voltage levels based on a comparison between a voltage

       proportional to a voltage at the output of the second clocked multiplier stage and a

       reference voltage.

       38.     The Monza® R6 UHF RFID tag chips include a voltage multiplier having a

charge pump. The charge pump includes a first clocked charge pump multiplier stage having an

input and output and a second clocked charge pump multiplier stage having an input and an

output. The voltage multiplier includes an input level regulator that receives a supply voltage

and a control input signal. The output of the input level regulator is coupled to the input of the

first clocked charge pump multiplier stage. The voltage multiplier further includes a comparator

control circuit to provide a feedback signal to the control input of the input level regulator. The

comparator is further coupled to receive the output of the second clocked charge pump multiplier

stage, and the comparator circuit generates a feedback signal for regulating an output voltage at




                                                -9-
     Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 10 of 19




the output of the input level regulator to a continuous range of voltage levels based on a

comparison between a voltage proportional to a voltage at the output of the second clocked

charge pump multiplier stage and a reference voltage.

          39.    Defendant’s continued infringement of the ’951 Patent has damaged and will

continue to damage NXP USA, Inc.

                                   COUNT VI
                INFRINGEMENT OF UNITED STATES PATENT NO. 7,257,092

          40.    Plaintiffs incorporate Paragraphs 1-39 by reference.

          41.    On August 14, 2007, United States Patent No. 7,257,092 (“the ’092 Amtmann

Patent”) was duly and legally issued by the United States Patent and Trademark Office. The

’092 Amtmann Patent is titled “Method Of Communicating Between A Communication Station

And At Least One Data Carrier.” A true and correct copy of the ’092 Amtmann Patent is

attached hereto as Exhibit F and incorporated herein by reference.

          42.    NXP B.V. is the owner of all rights, title, and interest in the ’092 Amtmann

Patent.

          43.    Defendant has directly infringed and continues to directly infringe the ’092

Amtmann Patent, by making, using, selling, offering for sale, or importing into the United States

its products that support a FastID™ inventory mode, including the Monza® family of UHF

RFID tag chips, the Indy® family of tag reader modules, and the Speedway® family of tag

readers. Impinj’s FastID™ inventory mode includes functionality wherein a Monza® UHF

RFID tag chip transmits a stored Electronic Product Code (EPC) (identification data) and a

stored Tag Identifier (TID) (useful data) together to a tag reader during an inventory procedure.

          44.    Defendant’s Speedway® family of reader products, including the Speedway®

R420, Speedway® R220, and Speedway® 120, includes a communication station for



                                                - 10 -
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 11 of 19




communicating with at least one Monza® UHF RFID tag chip in a FastID™ inventory mode that

infringes at least claim 7 of the ’092 Amtmann Patent. As recited by claim 7, the communication

station is:

        A communication station (1) for communicating with at least one data carrier (2 (DC)),

        which data carrier (2 (DC)) comprises a characteristic identification data block (IDB) and

        useful data (UD), which communication station (1) comprises inventorization means (5)

        for carrying out an inventorization procedure, which inventorization means (5) are

        designed for carrying out successive procedure runs in an inventorization procedure, and

        in which inventorization means at least one part of the identification data block (IDB) of

        the at least one data carrier (2 (DC)) is known after termination of an inventorization

        procedure, and which communication station (1) comprises processing means (10, 11) for

        processing specific useful data (n×UDB) included in the at least one data carrier (2

        (DC)), transmitted to the communication station (1), and received in the communication

        station (1), wherein the communication station (1) is designed for processing at least one

        part of a block region (NKP-IDB) of the identification data block (IDB) of the at least

        one data carrier (2 (DC)) not yet known in the communication station (1) and, in addition,

        specific useful data (n×UDB) of the at least one data carrier (2 (DC)) during the

        implementation of an inventorization procedure.

        45.    The Speedway® family of reader products communicate in a FastID™ inventory

mode with at least one Monza® UHF RFID tag chip, which stores an Electronic Product Code

(EPC) and a Tag Identifier (TID). The Speedway® readers are designed for carrying out

successive procedure runs in a FastID™ inventorization procedure, in which at least part of the

EPC of the tag chip is known after termination of a FastID™ inventorization procedure. The




                                               - 11 -
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 12 of 19




Speedway® readers process the TID included in the tag chip, which is transmitted to the

Speedway® readers, and received in the Speedway® readers. The Speedway® readers are

designed for processing at least one part of an EPC of the tag chip not yet known in the

Speedway® readers and, in addition, the TID of the tag chip during a FastID™ inventorization

procedure.

        46.     Defendant’s Indy® family of reader modules, including the Indy® RS2000,

Indy® RS1000, and Indy® RS500, includes a station circuit for a communication station for

communicating with at least one Monza® UHF RFID tag chip in a FastID™ inventory mode that

infringes at least claim 11 of the ’092 Amtmann Patent. As recited by claim 11, the station

circuit is:

        A station circuit (3) for a communication station (1) for communicating with at least one

        data carrier (2 (DC)), which data carrier (2 (DC)) comprises a characteristic identification

        data block (IDB) and useful data (UD), which station circuit (3) comprises

        inventorization means (5) for carrying out an inventorization procedure, which

        inventorization means (5) are designed for carrying out successive procedure runs in an

        inventorization procedure, and in which inventorization means at least one part of the

        identification data block (IDB) of the at least one data carrier (2 (DC)) is known after

        termination of an inventorization procedure, and which station circuit (3) comprises

        processing means (10, 11) for processing specific useful data (n×UDB) included in the at

        least one data carrier (2 (DC)), and transmitted to the station circuit (3), and received in

        the station circuit (3), wherein the station circuit (3) is designed for processing at least

        one part of a block region (NKP-IDB), not yet known in the communication station (1),

        of the identification data block (IDB) of the at least one data carrier (2 (DC)) and, in




                                                 - 12 -
     Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 13 of 19




       addition, the specific useful data (n×UDB) of the at least one data carrier (2 (DC)) during

       the carrying out of an inventorization procedure.

       47.     The Indy® family of reader modules include a station circuit for a tag reader to

communicate in a FastID™ inventory mode with at least one Monza® UHF RFID tag chip,

which stores an Electronic Product Code (EPC) and a Tag Identifier (TID). The Indy® reader

modules are designed for carrying out successive procedure runs in a FastID™ inventorization

procedure, in which at least part of the EPC of the tag chip is known after termination of a

FastID™ inventorization procedure. The Indy® reader modules process the TID included in the

tag chip, which is transmitted to the Indy® reader modules, and received in the Indy® reader

modules. The Indy® reader modules are designed for processing at least one part of an EPC of

the tag chip not yet known in the Indy® reader modules and, in addition, the TID of the tag chip

during a FastID™ inventorization procedure.

       48.     Defendant’s Monza® family of UHF RFID tag chips, including the Monza® 6

family, Monza® 5 family, and Monza® 4 family, includes a data carrier circuit for a data carrier

for communicating with a communication station in a FastID™ inventory mode that infringes at

least claim 19 of the ’092 Amtmann Patent. As recited by claim 19, the data carrier circuit is:

       A data carrier circuit (28) for a data carrier (2 (DC)) for communicating with a

       communication station (1), said data carrier circuit (28) is arranged for storing a

       characteristic identification data block (IDB) and useful data (UD), and said data carrier

       circuit (28) is designed for carrying out an inventorization procedure, said inventorization

       procedure may consist of successive procedure runs and consists of at least one procedure

       run, and after the inventorization procedure terminates, at least one part of the

       identification data block (IDB), included in the data carrier circuit (28) after the




                                               - 13 -
     Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 14 of 19




       identification data block’s (IDB) storage, of the data carrier circuit (28) is known in the

       communication station (1), and which data carrier circuit (28) comprises output means

       (40, 34, 32) for outputting specific useful data (n×UDB), included in the data carrier

       circuit (28) after the specific useful data’s (n×UDB) storage, to the communication

       station (1), wherein the data carrier circuit (28) is designed for outputting at least one part

       of a block region (NKP-IDB), not yet known in the communication station (1), of the

       identification data block (IDB) of the data carrier circuit (28) included in the data carrier

       circuit (28) after the identification data block’s (IDB) storage and, in addition, specific

       useful data (n×UDB) of the data carrier circuit included in the data carrier circuit (28)

       after the specific useful data’s storage.

       49.     The Monza® family of UHF RFID tag chips include a data carrier circuit for a tag

to communicate with a tag reader. The Monza® tag chips are designed to store an Electronic

Product Code (EPC) and a Tag Identifier (TID). The Monza® tag chips are designed for

carrying out a FastID™ inventorization procedure, which may consist of successive procedure

runs and consists of at least one procedure run. After the FastID™ inventorization procedure

terminates, at least part of the EPC stored in the tag chip is known in the tag reader. The

Monza® tag chips include functionality for outputting TID data stored in the tag chip to the tag

reader. The Monza® tag chips are designed for outputting at least one part of the EPC stored in

the tag chip, not yet known in the tag reader and, in addition, TID data stored in the tag chip.

       50.     Defendant’s continued infringement of the ’092 Amtmann Patent has damaged

and will continue to damage NXP B.V.

                                COUNT VII
             INFRINGEMENT OF UNITED STATES PATENT NO. 6,819,092

       51.     Plaintiffs incorporate Paragraphs 1-50 by reference.



                                                   - 14 -
     Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 15 of 19




          52.   On November 16, 2004, United States Patent No. 6,819,092 (“the ’092

Bretschneider Patent”) was duly and legally issued by the United States Patent and Trademark

Office. The ’092 Bretschneider Patent is titled “Digitally Switchable Current Source.” A true

and correct copy of the ’092 Bretschneider Patent is attached hereto as Exhibit G and

incorporated herein by reference.

          53.   NXP B.V. is the owner of all rights, title, and interest in the ’092 Bretschneider

Patent.

          54.   Defendant has directly infringed and continues to directly infringe the ’092

Bretschneider Patent by making, using, selling, offering for sale, or importing into the United

States products, including the Monza® R6 UHF RFID tag chips. The infringing products are

powered by their proximity to a tag reader’s RF field. As illustrated in the diagram below, the

infringing products include Power Management functionality to convert a tag reader’s RF field

to a voltage that powers the infringing product.




                                                - 15 -
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 16 of 19




        55.     The Power Management functionality in the infringing products include a

digitally switchable current source that infringes at least claim 1 of the ʼ092 Bretschneider

Patent. As recited by claim 1, the digitally switchable current source is:

        characterized in that two switching transistors, which are controllable by means of a

        digital control signal, are arranged in series with at least two current source transistors

        which are controllable by means of an analog voltage and are parallel arranged in a

        branch, wherein current flowing through the source transistors remains constant during

        state transitions of the digital control signal.

        56.     The Monza® R6 UHF RFID tag chips include a current source that is digitally

switchable. The current source includes two switching transistors, which are controlled by a

digital control signal. The two switching transistors are arranged in series with two current

source transistors which are controlled by an analog voltage and are parallel arranged in a

branch. The current flowing through the current source transistors remains constant during state

transitions of the digital control signal.

        57.     Defendant’s continued infringement of the ’092 Bretschneider Patent has

damaged and will continue to damage NXP B.V.

                                COUNT VIII
              INFRINGEMENT OF UNITED STATES PATENT NO. 7,374,097

        58.     Plaintiffs incorporate Paragraphs 1-57 by reference.

        59.     On May 20, 2008, United States Patent No. 7,374,097 (“the ’097 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ’097 Patent is

titled “Data Carrier For Storing Information Represented By An Information Voltage.” A true

and correct copy of the ’097 Patent is attached hereto as Exhibit H and incorporated herein by

reference.



                                                  - 16 -
       Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 17 of 19




        60.    NXP B.V. is the owner of all rights, title, and interest in the ’097 Patent.

        61.    Defendant has directly infringed and continues to directly infringe the ’097 Patent

by making, using, selling, offering for sale, or importing into the United States products,

including the Monza® R6 UHF RFID tag chips. The infringing products are powered by their

proximity to a tag reader’s RF field. As illustrated in the diagram below, the infringing products

include Power Management functionality to convert a tag reader’s RF field to a voltage that

powers the infringing product.




        62.    The Power Management functionality in the infringing products includes a circuit

for a UHF RFID tag arranged to receive an RF signal from a tag reader. The infringing products

further include a capacitor to store information, such as an inventoried flag that is set to one or

two values (e.g., A or B), that is represented by the value of a voltage. The infringing products

infringe at least claim 4 of the ʼ097 Patent. As recited by claim 4, the circuit for a UHF RFID

tag:

        to which circuit the signal can be fed and which circuit is arranged, by using the signal, to

        generate a supply voltage for parts of the circuit, which circuit comprises storage means



                                                - 17 -
     Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 18 of 19




       that are arranged to store information capacitively, the information being represented by a

       value of an information voltage UI arising at the storage means, and which circuit

       comprises information-voltage generating means that are arranged to receive a control

       signal, which control signal is of a voltage value that is at most equal to the value of the

       supply voltage, and that are arranged to generate the information voltage by using the

       control signal, characterized in that the information-voltage generating means have

       voltage-raising means that are arranged to raise the value of the voltage of the control

       signal.

       63.       The Monza® R6 UHF RFID tag chips include a circuit for a tag that receives an

RF signal from a tag reader. The signal, which is fed to the Monza® R6 tag chips, is used to

generate a supply voltage for parts of the circuit, which includes a capacitor to store information

capacitively. The information is represented by a value of a voltage at the capacitor. The circuit

includes functionality that receives a control signal of a voltage value that is a most equal to the

value of the supply voltage, and generates the information voltage by raising the value of the

voltage of the control signal.

       64.       Defendant’s continued infringement of the ’097 Patent has damaged and will

continue to damage NXP B.V.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court find in their favor and

against Defendant, and that the Court grant Plaintiffs the following relief:

         (a)     Judgment that one or more of the claims of the patents-in-suit have been infringed

by Defendant;




                                                - 18 -
      Case 2:20-cv-01503-RSM-MAT Document 1 Filed 10/04/19 Page 19 of 19




            (b)   A preliminary and permanent injunction against Impinj, its officers, agents,

servants, employees, attorneys, parent and subsidiary corporations, assigns and successors in

interest, and those persons in active concert or participation with them, enjoining them from

continued acts of infringement of the patents-in-suit;

            (c)   Judgment awarding Plaintiffs damages adequate to compensate them for

Defendant’s infringement of the patents-in-suit, including all pre-judgment and post-judgment

interest;

            (d)   Judgment awarding attorneys’ fees pursuant to 35 U.S.C. § 285 or otherwise

permitted by law;

            (e)   Judgment awarding costs; and

            (f)   All such other and further relief as the Court may deem just and proper.



                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and D. Del. LR 38.1,

Plaintiffs demand a trial by jury of this action.

Of Counsel:                                         /s/ Kelly E. Farnan
                                                    Kelly E. Farnan (#4395)
David L. Witcoff                                    RICHARDS, LAYTON & FINGER
JONES DAY                                           One Rodney Square
77 West Wacker Dr.                                  920 North King Street
Chicago, IL 60601                                   Wilmington, Delaware 19801
(312) 782-3939                                      (302) 651-7705
dlwitcoff@jonesday.com                              farnan@rlf.com

Dated: October 4, 2019                              Counsel for Plaintiffs
                                                    NXP USA, INC. and NXP B.V.




                                                 - 19 -
